SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

875
CA 12-01909
PRESENT: CENTRA, J.P., FAHEY, LINDLEY, SCONIERS, AND WHALEN, JJ.


WALTER J. NARY, II,
PLAINTIFF-RESPONDENT-APPELLANT,

                     V                            MEMORANDUM AND ORDER

ROSEMARY JONIENTZ,
DEFENDANT-APPELLANT-RESPONDENT.
(APPEAL NO. 1.)


HISCOCK & BARCLAY, LLP, ROCHESTER (GARY H. ABELSON OF COUNSEL), FOR
DEFENDANT-APPELLANT-RESPONDENT.

CELLINO & BARNES, P.C., ROCHESTER (RICHARD P. AMICO OF COUNSEL), FOR
PLAINTIFF-RESPONDENT-APPELLANT.


     Appeal and cross appeal from an order of the Supreme Court,
Monroe County (Evelyn Frazee, J.), entered May 2, 2012. The order
granted in part the motion of defendant to set aside the jury verdict.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Same Memorandum as in Nary v Jonientz ([appeal No. 2] ___ AD3d
___ [Oct. 4, 2013]).




Entered:   October 4, 2013                      Frances E. Cafarell
                                                Clerk of the Court